ORDER
The above-named attorney has presented a request that he be transferred to inactive status due to his present inability to engage in the practice of law. Mr. Bollengier has submitted to this Court a report from a health care provider in support of his request.
On the basis of the Petition for Inactive Status and the supporting report from the health care provider, this Court is of the opinion that Mr. Bollengier is presently incapacitated from continuing the practice of law.
Accordingly, it is hereby ordered, adjudged and decreed that Alfred E. Bollengier be and he is hereby transferred to an inactive status on the grounds of such incapacity pursuant to Article III Rule 17 until further order of this Court.
WEISBERGER, J., did not participate.